EACOMBE, Circuit Judge.
Defendants must file a bond in the amount of $10,000, conditioned that, in the event of complainant’s finally prevailing in the suit, defendants will pay license fees of $1 per ton on all infringing board manufactured or sold subsequent to the date of decision of this motion. Furthermore, defendants' must, not later than the 10th day of each month, file with the clerk a sworn statement of the total sales during the preceding month of all board *410like the samples produced here and described in the motion, and all other board which infringes the patent. In default of compliance with these conditions, preliminary injunction will issue. Defendants may have five days after entry of order to prepare and file bond.